09/23/2020
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                          Assigned on Briefs August 3, 2020

           DAVID TIMOTHY DUNGEY v. DORIS ANNE DUNGEY

               Appeal from the Circuit Court for Montgomery County
                 No. MC CC CV DV 14-735 Ross H. Hicks, Judge


                            No. M2020-00277-COA-R3-CV


In this post-divorce case, Doris Anne Baumgaertner (“Mother”) appeals the trial court’s
decision to deny her request to relocate the parties’ minor son (“Child”) to Germany. She
also appeals the decision to change the primary residential parent designation from her to
David Timothy Dungey (“Father”). We hold that the trial court did not abuse its discretion.
The judgment of the trial court is affirmed.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                           Affirmed; Case Remanded

KRISTI M. DAVIS, J., delivered the opinion of the Court, in which FRANK G. CLEMENT, JR.,
P.J., M.S., and ARNOLD B. GOLDIN, J., joined.

John W. Crow, II, Clarksville, Tennessee, for the appellant, Doris Anne Baumgaertner.

Steven C. Girsky, Clarksville, Tennessee, for the appellee, David Timothy Dungey.


                                       OPINION

                                    I. BACKGROUND

       The parties were divorced by the trial court’s order entered on February 11, 2015.
At that time, Father was on active duty serving in the U.S. Army. He had been stationed
in Germany, where the parties were married in 2006. Child was born on June 18, 2006.
Both Mother and Child hold dual citizenship of the United States and Germany. At the
time of divorce, the parties were living in Clarksville, Tennessee. Also living with them
was Mother’s daughter from an earlier relationship, Aline Baumgaertner (“Half-Sister”).
       In the divorce action, Mother requested the trial court to approve her relocation with
Child and Half-Sister back to Germany. The trial court entered a permanent parenting plan
designating Mother as primary residential parent and granting Father 137 days per year in
parenting time. The trial court declined Mother’s relocation request, stating:

       This court recognizes that there is no good solution to this case. When these
       Parties married back in 2006, and had a child, they entered into an agreement,
       that even though they may one day divorce, they were going to have to see it
       through. I understand there may have been discussions about everybody
       moving to Germany, but [Mother] married [Father] knowing he was in the
       United States Army. She came to the United States with her child less than
       a month old. The child has lived in this country. She brought her daughter
       who was six years old at the time. That child is now in the 10th grade. On
       that basis, the Court is not going to approve the Parties’ minor child being
       relocated to Germany.

        Father’s residential parenting time included every other weekend from Friday at
5:00 p.m. until Sunday at 5:00 p.m., and Wednesday evenings from the end of school until
start of school Thursday morning. Father retired from active military duty in November of
2016. In August of 2017, Father moved from Clarksville to Fenton, Missouri, a suburb of
St. Louis. The parties agreed that Father would give up his Wednesday evenings with
Child due to the distance, which he testified was about 280 miles. Father continued to
travel to Clarksville every other weekend to visit Child. In September of 2018, Father
moved in with his fiancée, Jo Ann Antenor, and her two children.

        On January 18, 2019, Mother sent Father a certified letter notifying him of her intent
to relocate with Child to Germany in the spring of 2019. On February 11, 2019, Father
filed the petition currently at issue, requesting the trial court to deny Mother’s request to
move the Child to Germany, and to change the designation of primary residential parent
from Mother to Father. Mother moved to Germany at some point in the middle of 2019.

        At the August 7, 2019 hearing, the trial court heard testimony from both parties,
Child, Father’s fiancée, and Half-Sister, who testified telephonically from Germany. In its
final judgment, the trial court analyzed and applied the factors required by the Tennessee
relocation statute, Tenn. Code. Ann. § 36-6-108 (Supp. 2019), denied Mother’s request to
relocate Child to Germany, and amended the parenting plan to designate Father as primary
residential parent and modify the residential parenting schedule.




                                              2
                                   II. ISSUES PRESENTED

       Mother appeals, raising the issue of whether the trial court erred in granting Father’s
petition in opposition to Mother’s request to relocate the Child and modifying the
permanent parenting plan. Both parties raise the issue of attorney’s fees on appeal, each
arguing that he or she should be awarded attorney’s fees by this Court.

                                III. STANDARD OF REVIEW

       Our review of the trial court’s factual findings is de novo, with a presumption of
correctness unless the preponderance of the evidence in the record is otherwise. Tenn. R.
App. P. 13(d); C.W.H. v. L.A.S., 538 S.W.3d 488, 495 (Tenn. 2017). In C.W.H., the
Supreme Court set forth the standard of review in child custody cases as follows:

       This Court has previously emphasized the limited scope of review to be
       employed by an appellate court in reviewing a trial court’s factual
       determinations in matters involving child custody and parenting plan
       developments. Notably,

              a trial court’s determinations of whether a material change in
              circumstances has occurred and whether modification of a
              parenting plan serves a child’s best interests are factual
              questions. Thus, appellate courts must presume that a trial
              court’s factual findings on these matters are correct and not
              overturn them, unless the evidence preponderates against the
              trial court’s findings.

       Indeed, trial courts are in a better position to observe the witnesses and assess
       their credibility; therefore, trial courts enjoy broad discretion in formulating
       parenting plans. Thus, determining the details of parenting plans is
       peculiarly within the broad discretion of the trial judge. Appellate courts
       should not overturn a trial court’s decision merely because reasonable minds
       could reach a different conclusion.

       On appeal, we review a trial court’s decision regarding parenting schedules
       for an abuse of discretion . . . . An abuse of discretion occurs when the trial
       court applies an incorrect legal standard, reaches an illogical result, resolves
       the case on a clearly erroneous assessment of the evidence, or relies on
       reasoning that causes an injustice. Appellate courts should reverse custody
       decisions only when the trial court’s ruling falls outside the spectrum of

                                              3
        rulings that might reasonably result from an application of the correct legal
        standards to the evidence.

C.W.H., 538 S.W.3d at 495 (emphasis in original; internal citations, quotation marks,
brackets and ellipses omitted; quoting Armbrister v. Armbrister, 414 S.W.3d 685 (Tenn.
2013)).

                                            IV. ANALYSIS

      The governing statute, Tenn. Code Ann. § 36-6-108, was amended effective July 1,
2018. Prior to this date, the relocation statute often required courts to conduct an analysis
of whether the parents were spending “substantially equal intervals of time” with the child
and whether the parent seeking relocation demonstrated a “reasonable purpose” for the
proposed move. With the amended statute, the General Assembly has removed these
concepts from the analysis.1

        The current version of the statute requires a parent desiring to relocate outside the
state or more than fifty miles from the other parent to notify the other parent not later than
sixty days before the move. Tenn. Code Ann. § 36-6-108(a). After notice to the non-
relocating parent is given,

        Absent agreement by the parents on a new visitation schedule within thirty
        (30) days of the notice or upon a timely objection in response to the notice,
        the relocating parent shall file a petition seeking approval of the relocation.
        The non-relocating parent has thirty (30) days to file a response in opposition
        to the petition. In the event no response in opposition is filed within thirty
        (30) days, the parent proposing to relocate with the child shall be permitted
        to do so.
Id. § 36-6-108(b). “If a petition in opposition to relocation is filed, the court shall determine
whether relocation is in the best interest of the minor child.” Id. § 36-6-108(c)(1). In
determining whether relocation is in the child’s best interest, the trial court is required to
consider the following eight enumerated factors:




        1
          In 2017, the Supreme Court interpreted and described the former version of the relocation statute
as having “a mandatory structure that drastically limits the trial court’s discretion” and “includ[ing] a
presumption in favor of permitting relocation.” Aragon v. Aragon, 513 S.W.3d 447, 460 (Tenn. 2017).
The current, amended version of the statute appears to restore a significant amount of discretion to trial
courts and does not contain a presumption either for or against relocation.
                                                     4
      (A) The nature, quality, extent of involvement, and duration of the child’s
      relationship with the parent proposing to relocate and with the non-relocating
      parent, siblings, and other significant persons in the child’s life;

      (B) The age, developmental stage, needs of the child, and the likely impact
      the relocation will have on the child’s physical, educational, and emotional
      development, taking into consideration any special needs of the child;

      (C) The feasibility of preserving the relationship between the non-relocating
      parent and the child through suitable visitation arrangements, considering the
      logistics and financial circumstances of the parties;

      (D) The child’s preference, if the child is twelve (12) years of age or older.
      The court may hear the preference of a younger child upon request. The
      preference of older children should normally be given greater weight than
      those of younger children;

      (E) Whether there is an established pattern of conduct of the relocating
      parent, either to promote or thwart the relationship of the child and the non-
      relocating parent;

      (F) Whether the relocation of the child will enhance the general quality of
      life for both the relocating parent and the child, including, but not limited to,
      financial or emotional benefit or educational opportunity;

      (G) The reasons of each parent for seeking or opposing the relocation; and

      (H) Any other factor affecting the best interest of the child, including those
      enumerated in § 36-6-106(a).

Tenn. Code Ann. § 36-6-108(c)(2). As did the trial court, we will address the statutory
factors serially.

(A) The nature, quality, extent of involvement, and duration of the child’s relationship
with the parent proposing to relocate and with the non-relocating parent, siblings, and
other significant persons in the child’s life. Tenn. Code Ann. § 36-6-106(c)(2)(A).

      The trial court found that

      [t]he [C]hild has significant family relationships in St. Louis, Missouri where
      the Father is now residing. The [C]hild also has an adult biological sister
                                             5
       [sic: Half-Sister] in Germany. There are more people in St. Louis, Missouri
       than Germany who have or have had some interaction and involvement in
       the minor [C]hild’s life over the past few years. The Court is comfortable
       that if the [C]hild were to move to Germany, he would also have similar
       people and interactions with other people and family over time. There are
       more people involved with the child residing in St. Louis, Missouri.

(Numbering in original omitted).

        Each parent testified that the other was generally a good and caring parent who had
fostered a healthy parent-child relationship. While she was living in Clarksville with Child,
Mother was the primary caregiver. The parties agreed that Child was doing well
educationally and that he was a good student who made mostly As and some Bs. Father
testified that he exercised his visitation regularly and faithfully for two years, driving from
Missouri to Clarksville and taking Child for weekend visits at his home in the St. Louis
area. Father testified that he has a “multitude” of family members in Missouri, including
his mother, sisters, brother-in-law, his sisters’ children, his fiancée, and her two children,
all of whom “live in close proximity.” Many of Father’s relatives were at the hearing to
support Father and Child. They did not testify, but the parties agreed to the following
stipulation:

       And we stipulated, Judge, that if they [Father’s family members] were
       individually called to testify, that they would each comment on what a
       superior father Mr. Dungey is, how he spends, you know, lots of quality time
       with his son. They’re always outdoors doing activities. That they -- the
       family’s very close. They all get to enjoy time with each other when [Child]
       is up there; that they greatly enjoy [Child], and he’s a super kid.

        Father’s fiancée, Ms. Antenor, testified that Child’s relationship with her two
children was good, and Child agreed in his testimony. Both her parents also live nearby to
her. Ms. Antenor, who has a Ph.D. in neuroscience, testified that her job requires a lot of
travel and that Father takes care of her children while she is traveling. Father testified that
Child was “like brothers” with Ms. Antenor’s then eight-year-old son.

       Mother testified that she had a good family support system in Germany, stating:

       Q. When you go back to Germany, who’s going to be living near you?

       A. My daughter, Aline, and my mom and my cousins, the children of my
       cousins at [Child’s] age around, my uncles and aunts. Everybody of my
       family, and, of course, friends and their children.
                                              6
       Q. When you arrive in Germany, are you going to be staying with your mom?
       Are you going to have your own place? What’s going to happen?

       A. Well, my mom give me -- gives me the right to stay with her as with
       [Child] and -- me and [Child] as long as we need or want to stay. I don’t
       want to stay with my mom, like, to be -- because Aline has, like, a separate
       area there. So we have also other family property where we -- I plan to move
       in, and it depends just if it’s me or my son and I.

                                    *      *       *

       Q. Okay. How often would your family be able to see [Child] there?

       A. My family in Germany?

       Q. Uh-huh.

       A. On a daily bas[is], if they want or [Child] wants.

Mother testified that Child “never had the opportunity to see living in Germany. He visited
there.” Half-Sister, when asked what kind of social support system Child would have in
Germany, stated:

       Well, he has his family, first and foremost, I guess. So as everyone knows,
       my mother moved here a couple -- a month ago. We also have his
       grandmother here and other family members who have already seen him and
       are missing him already. So then there’s also me, which, I guess, I would
       classify myself as, you know, his one and only sister, and not just for the time
       being. So, yes -- and like I said, he would also have a huge community that
       is willing to take him up immediately that all think his English skills are very
       cool and, you know, that he can join the community very quickly.

        The evidence regarding the extent and nature of the family relationships with
Child’s relatives in Germany was fairly limited. It is clear from Child’s testimony that he
has had the opportunity to develop close relationships with his family in Missouri. Child
testified that he visited his grandmother, aunts, uncles and cousins often, and that he
enjoyed it. He also said that he likes Ms. Antenor and her children. Conversely, Child
testified that “I don’t really know anybody in Germany.”



                                               7
(B) The age, developmental stage, needs of the child, and the likely impact the relocation
will have on the child’s physical, educational, and emotional development, taking into
consideration any special needs of the child. Tenn. Code Ann. § 36-6-108(c)(2)(B).

      Regarding this factor, the trial court held:

      the [C]hild is 13 years old at the present time. The [C]hild does have ADHD
      and some minor special needs, but this does not supersede the [C]hild’s
      desires. The Court finds that both parties can meet the physical and
      emotional needs of the [C]hild, but the [C]hild expressed in his testimony
      that he was concerned about how he would do “socially” in Germany. This
      factor favors the Father.

(Underlining in original omitted). Mother testified that she arranged for Child to attend a
school in Germany that is taught in English only. Mother and Half-Sister testified that
Child has fairly good German language skills. Father testified that Child was “not fluent”
in German. Child testified as follows:

      A. I’ve always really wanted to live with my dad. It’s always been what I
      wanted, and I don’t think I would do good in German school at all.

      Q. Tell me why.

      A. I can’t speak it well. Things that are different -- I don’t do good socially
      here right now, and I don’t think I’d do any better there, so...

                                   *      *          *

      Q. Okay. When you say you don’t think you’d do well in school, the school
      that I think your mom is looking at for you is an international school that
      would probably have lots of kids, you know, maybe American kids and other
      kids. Do you know that to be the case? Or what do you know about that
      school?

      A. I was told that has changed by my mom in Germany.

      Q. What’s changed?

      A. It’s just a regular old public school.

                                   *      *          *
                                              8
       Q. Okay. I mean, is there, like -- I guess I’m talking about -- could you do --
       if you applied yourself, could you be a good kid in Germany and excel in the
       German school system?

       A. Possibly, yes, but it would take time.

We find no abuse of discretion in the trial court’s decision that the evidence pertinent to
this factor favors not allowing Mother to relocate Child to Germany.

(C) The feasibility of preserving the relationship between the non-relocating parent and
the child through suitable visitation arrangements, considering the logistics and
financial circumstances of the parties. Tenn. Code Ann. § 36-6-108(c)(2)(C).

        Regarding this factor, the trial court stated simply, “this factor favors the parties
equally.” The logistical and financial challenge in maintaining visitation for the non-
custodial parent when the parents live on two different continents is substantial. Obviously,
these travel challenges are magnified by the current COVID-19 pandemic. The parties
testified generally that they would work together to foster as much visitation as feasible,
and the trial court ordered that Mother receive “as close to 100 days per year as the parties
can get.” The trial court also ruled that “Father shall pay 60% of all transportation costs
for the minor child to enjoy visitation with the Mother in Germany.” We find no abuse of
discretion in the trial court’s application of this factor.

(D) The child’s preference, if the child is twelve (12) years of age or older. Tenn. Code
Ann § 36-6-108(c)(2)(D).

       The trial court found as follows in its order:

       the [C]hild testified that he wants to stay with his Father. The [C]hild testified
       that the Father “gets him” as it relates to the [C]hild’s needs. As such, this
       factor favors the Father.

                                    *       *       *

       In consideration of other factors that may be relevant, the Court finds that the
       Mother acknowledges that the [C]hild does not want to go to Germany and
       feels he may be missing out on an opportunity to live abroad. The Court
       must consider that while the Mother may be right, the [C]hild is at an age
       where he can say what he wants and why he wants it and the [C]hild has
       made it clear that he does not want to leave his Father. The Court finds that

                                                9
       the [C]hild would create an impossible situation and make it difficult for the
       Mother to be successful in parenting him. This factor favors the Father.

(Emphasis in original omitted). Child testified that his preference was “to live with my
dad here in America and in an American school.” He said he would prefer to live in St.
Louis “with all my family there.”

       Mother argues that the trial court placed too much emphasis on and “gave too much
deference to” the Child’s preference as a factor in determining his best interest. This Court
has stated the following applicable principles guiding the weight to be afforded to a child’s
preference in determining his or her best interest:

       Mother argues that the trial court erred by allowing Son’s preference to
       control the outcome of the best interests determination. The preference of a
       child older than twelve is one of many factors to be given consideration in
       determining his best interests. See Tenn. Code Ann. § 36-6-106(a)(13);
       Tenn. Code Ann. § 36-6-404(b)(14) (2013). This preference is not
       controlling on the trial court, and it is error for a trial court to base its decision
       solely on a child’s preference. Harris v. Harris, 832 S.W.2d 352, 354 (Tenn.
       Ct. App. 1992). There is good reason for this rule. While a child’s expressed
       preference may reflect legitimate and wise reasons, it may just as easily
       reflect manipulation by a parent or a successful campaign by one parent to
       alienate the child from the other parent. Krupp v. Cunningham–Grogan, No.
       M2005-01098-COA-R3-CV, 2006 WL 2505037, at *9 (Tenn. Ct. App. Aug.
       29, 2006). However, when a trial court is reasonably satisfied that a child
       has not been manipulated and the child’s reasons for his preference are not
       frivolous, “it is permissible, indeed important, to give significant weight to
       the child’s testimony on the parent with whom he wants to live.” Maxwell v.
       Woodard, No. M2011-02482-COA-R3-CV, 2013 WL 2420500, at *19
       (Tenn. Ct. App. May 31, 2013). Finally, it is not error for a trial court to state
       that a child’s preference was a “deciding factor” in its decision as long as it
       clearly weighed other factors and circumstances in reaching its decision. See
       In re NRG, No. E2006-01732-COA-R3-CV, 2007 WL 1159475, at *3 (Tenn.
       Ct. App. Apr. 19, 2007).

Robinson v. Robinson, No. M2014-00431-COA-R3-CV, 2015 WL 1259265, at *5 (Tenn.
Ct. App. Mar. 16, 2015). In the present case, the trial court did not state that Child’s
preference was a “deciding factor,” and it analyzed and discussed numerous other statutory
factors in making its decision. The trial court, having seen and heard the witnesses live,
was in a much better position than this Court to discern whether Child was subject to any
manipulation and to evaluate the reasons Child gave for his preference. We find no
                                                10
indication in the record that the trial court placed undue emphasis or weight upon this
factor.

        Mother also argues that the trial court erred in finding that the Child would “create
an impossible situation” for Mother if allowed to relocate to Germany, and that the
evidence in the record preponderates against this finding. We agree that the trial court’s
use of the adjective “impossible” is quite likely a significant overstatement. But the trial
court’s choice of a single descriptor certainly does not amount to an abuse of discretion
warranting reversal of the trial court’s decision, considering the totality of the record and
the circumstances.

(E) Whether there is an established pattern of conduct of the relocating parent, either to
promote or thwart the relationship of the child and the non-relocating parent. Tenn.
Code Ann. § 36-6-108(c)(2)(E).

       The trial court found this factor inapplicable. Neither party takes issue on appeal
with this finding.

(F) Whether the relocation of the child will enhance the general quality of life for both
the relocating parent and the child, including, but not limited to, financial or emotional
benefit or educational opportunity. Tenn. Code Ann. § 36-6-108(c)(2)(F).

       Regarding this factor, the trial court stated,

       the Court finds that while the [C]hild may have better learning opportunities
       living abroad, having lived in the United States his entire life, it would most
       definitely enhance the Mother’s quality [of] life as she is a German citizen,
       but for the [C]hild, said relocation will not enhance the quality of the
       [C]hild’s life, particularly educationally and emotionally because he does not
       want to go and has worries about the same. This factor favors the Father.

(Underlining in original omitted). Our review of the record does not indicate any abuse of
discretion in the trial court’s analysis and application of this statutory factor.

(G) The reasons of each parent for seeking or opposing the relocation. Tenn. Code Ann.
§ 36-6-108(c)(2)(G).

       The trial court found:

       In consideration of the Mother’s reasons for the relocation, the Court finds
       that it is rational for the Mother to want to return to Germany, but equally
                                              11
       rational for the Father to oppose the same as it relates to the child. When
       looking at this balance, the court has to consider the best interest of the child
       as it is determined in Tennessee Code Annotated § 36-6-106. This brings
       this issue closer to equal because the Mother has clearly been the primary
       caregiver of the child but with relation to the change in the parenting time,
       the Father’s time would change by 48 days if the child were permitted to
       relocate to Germany. This factor favors the Mother.

(Underlining in original omitted). Mother gave compelling reasons for her desire to move
back to her home country, including a lack of social and familial support in Clarksville;
better financial and vocational opportunities and state-provided benefits in Germany; and
family and social support in Germany. Her decision to relocate is understandable and
rational. The trial court’s findings on this factor indicate that it gave proper consideration
to the fact that Mother had served well as Child’s primary caregiver prior to her decision
to move. We find no abuse of discretion regarding this factor.

(H) Any other factor affecting the best interest of the child, including those enumerated
in § 36-6-106(a). Tenn. Code Ann. § 36-6-108(c)(2)(H).

       Mother argues on appeal that the trial court erred by not placing greater weight on
Father’s failure to financially support her as required by the divorce decree. Mother asserts
that “just before he filed his petition, Father owed over $1,763.53 in child support,
$21,570.88 in alimony, and $10,092.87 in retirement pay to Mother.” It appears that just
before filing his petition, Father paid a lump sum to Mother to clear up his arrearages.
Mother does not raise any issue of Father owing her money on appeal. The trial court did
consider Father’s failure to timely support Mother financially, stating:

       In consideration of the disposition of the parties, the support, ability to
       provide for the needs of the [C]hild; the Court finds that the Father has not
       done what he was court ordered to do and did not pay child support,
       retirement or alimony at all or in a timely fashion. This failure on behalf of
       the Father put the Mother in a financial bind. This factor favors the Mother.

(Underlining in original omitted). We agree with Mother and the trial court that this factor
does not place Father in a positive light. We do not agree, however, that Father’s
shortcomings in this regard should override the trial court’s analysis of the other pertinent
factors in finding that a move to Germany is not in Child’s best interest.

       Mother discusses at length and relies heavily upon Schaeffer v. Patterson, No.
W2018-02097-COA-R3-JV, 2019 WL 6824903 (Tenn. Ct. App. Dec. 13, 2019), with good
reason; it appears to be the first and, at this point, only opinion of this Court applying the
                                              12
newly-amended version of the relocation statute. Mother argues that Schaeffer is
analogous to this case and supports reversal of the trial court. We disagree. In Schaeffer,
this Court affirmed the trial court’s decision to allow the mother to move with the child to
Blytheville, Arkansas, a distance of 94 miles away from the father’s home. Id. at *2. The
trial court in Schaeffer “found that all of the factors favored relocation in this case,” id. at
*12, a situation obviously different from the trial court’s findings in this case. The
Schaeffer Court applied the well-established standards reflecting that “trial courts are
vested with wide discretion in matters of child custody” and “appellate courts are reluctant
to second-guess a trial court’s decisions” in custody determinations. Id. at *4. Finally, in
Schaeffer this Court noted that the mother’s proposed move was relatively short and did
not impose an undue burden on the father’s visitation, stating:

       the evidence shows that despite Mother’s move to Blytheville during the
       pendency of this action, Father was not required to make a single
       accommodation to maintain his parenting time. Mother continued to meet
       Father at the designated place and never prevented him from exercising his
       parenting time. Although the trial court’s parenting plan allowing Mother to
       relocate does require Father to travel farther for the exchange of the child,
       the distance Father must travel is not even outside the county where he lives.
       This is not a significant burden on Father.

                                    *       *        *

       Here, the child is young and her stability will not be greatly impacted by a
       short move to a neighboring state.
Id. at *12. In stark contrast, in the present case Mother is proposing to move Child to a
different continent. We have no disagreement with the Schaeffer decision, but it is
distinguishable from the case presented here.

       The relocation statute anticipates the need for a trial court to modify a permanent
parenting plan in the event the court refuses to allow relocation of a child and the relocating
parent decides to move nonetheless, providing that:

       If the court finds that relocation is not in the best interest of the minor child,
       the court shall deny the petition for approval and, utilizing the factors
       provided in § 36-6-106(a), enter a modified permanent parenting plan that
       shall become effective only if the parent proposing to relocate elects to do so
       despite the court’s decision denying the parent’s petition for approval.



                                                13
Tenn. Code Ann. § 36-6-108(c)(4). Because the trial court did not abuse its discretion by
finding a move not to be in Child’s best interest, we also affirm its decision to modify the
parenting plan to designate Father as primary residential parent and adjust the residential
parenting schedule accordingly.

        Both parties ask for an award of their attorney’s fees on appeal. Tenn. Code Ann.
§ 36-6-108(f) allows that “[e]ither parent in a parental relocation matter may recover
reasonable attorney fees and other litigation expenses from the other parent in the discretion
of the court.” Exercising our discretion, we hold that each party should be responsible for
his or her own attorney’s fees on appeal under the circumstances of this case.

                                      V. CONCLUSION

      The judgment of the trial court is affirmed. Costs of this appeal are assessed to the
Appellant, Doris Anne Baumgaertner, for which execution may issue if necessary.


                                           ______________________________________
                                           KRISTI M. DAVIS, JUDGE




                                             14